UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4140


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee

v.

SANCHEZ R. HORLBECK.

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:02-cr-00821-PMD-1)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant   Federal   Public   Defender,
Charleston,   South  Carolina,   for   Appellant.  Peter   Thomas
Phillips, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sanchez        R.    Horlbeck        appeals     from    his   thirty-month

sentence   imposed     upon       revocation       of     his    supervised        release.

Horlbeck admitted two Grade A, one Grade B, and two Grade C

violations      related    to    distribution         and   possession        of    illegal

drugs, associating with persons engaged in criminal activity,

and   failure    to   submit      complete       monthly    reports.          On    appeal,

counsel has filed an Anders v. California, 386 U.S. 738 (1967),

brief stating that there are no meritorious issues, but raising

whether Horlbeck’s sentence was plainly unreasonable.                              Although

advised of his right to do so, Horlbeck has not filed a pro se

supplemental brief.         We affirm.

           A     district       court    has    broad     discretion      to    impose    a

sentence upon revoking a defendant’s supervised release.                            United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                             We will

affirm a sentence imposed after revocation of supervised release

if it is within the applicable statutory maximum and is not

“plainly unreasonable.”            United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).                 In determining whether a revocation

sentence is plainly unreasonable, we first assess the sentence

for   reasonableness,          “follow[ing]      generally       the    procedural      and

substantive      considerations          that    we     employ     in   our    review    of

original     sentences.”           Id.    at     438.       A    supervised         release

revocation sentence is procedurally reasonable if the district

                                            2
court considered the Sentencing Guidelines’ Chapter 7 advisory

policy statements and the 18 U.S.C. § 3553(a) (2006) factors

that    it   is     permitted       to    consider          in     a    supervised         release

revocation case.            See Crudup, 461 F.3d at 439.                            Although the

court need not explain the reasons for imposing a revocation

sentence     in    as     much    detail     as      when     it       imposes      an    original

sentence, “it still must provide a statement of reasons for the

sentence     imposed.”            Thompson,          595     F.3d        at    547       (internal

quotation         marks      omitted).               A      revocation           sentence         is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                        Crudup, 461 F.3d at 440.

Only    if   a     sentence       is    found       procedurally          or     substantively

unreasonable        will     we    “then     decide         whether       the       sentence      is

plainly unreasonable.”             Id. at 439.

             After      review     of    the        record,      we     conclude         that    the

revocation        sentence        is     not        plainly        unreasonable.                  The

thirty-month prison term does not exceed the applicable maximum

allowed by statute.              The district court considered the argument

of     Horlbeck’s       counsel,       the     Guidelines          advisory          range,       the

recommendation of the Government, and addressed on the record

Horlbeck’s significant criminal history and inability to comply

with     supervised        release       even       after        participation            in    work

readiness        and      drug    treatment          programs.                See    18        U.S.C.

                                                3
§ 3553(a)(1), (a)(2)(B)-(C); U.S. Sentencing Guidelines Manual

Ch. 7, Pt. A, introductory cmt. 3(b) (2011). The district court

adequately explained its rationale for imposing sentence, and

the   reasons     relied      upon    are   proper      bases    for   the     sentence

imposed.

            Accordingly, we conclude that Horlbeck’s sentence was

reasonable, and we affirm the district court’s judgment.                             In

accordance with Anders, we have reviewed the record in this case

and have found no meritorious issues for appeal.                             This court

requires that counsel inform Horlbeck, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Horlbeck requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court     for    leave    to    withdraw    from

representation.      Counsel’s motion must state that a copy thereof

was served on Horlbeck.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately        presented      in    the    materials

before    the    court   and    argument        would   not     aid   the    decisional

process.



                                                                               AFFIRMED




                                            4